Case 1:21-cv-20484-DPG Document 8 Entered on FLSD Docket 03/04/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 1:21-cv-20484-GAYLES


 FIRST SOUTHWESTERN FINANCIAL
 LLC,

        Plaintiff,

 v.

 DAWKINS HOME INC., MICHAEL
 DAWKINS INC., and MICHAEL
 DAWKINS,

       Defendants.
 ______________________________________/


                                               ORDER

        THIS CAUSE comes before the Court on Plaintiff First Southwestern Financial LLC’s

 Motion to Remand (the “Motion”) [ECF No. 7]. The Court has reviewed the Motion and the record

 and is otherwise fully advised. On February 4, 2021, Defendants Dawkins Home Inc., Michael

 Dawkins Inc., and Michael Dawkins removed this action from the Eleventh Judicial Circuit in and

 for Miami-Dade County, Florida. [ECF No. 1]. On February 16, 2021, Plaintiff filed the instant

 Motion, arguing that Defendants’ Notice of Removal offers no good faith basis for federal subject

 matter jurisdiction. Defendants failed to timely respond to the Motion. This error is fatal for

 Defendants because “[o]n a motion to remand, the removing party bears the burden of showing

 the existence of federal subject matter jurisdiction.” Williams v. Aquachile, Inc., 470 F. Supp. 3d

 1277, 1279 (S.D. Fla. 2020) (quoting Conn. State Dental Ass’n v. Anthem Health Plans, Inc., 591

 F.3d 1337, 1343 (11th Cir. 2009)). Because Defendants failed to timely respond to the Motion,

 they fail to establish the Court’s subject matter jurisdiction.
Case 1:21-cv-20484-DPG Document 8 Entered on FLSD Docket 03/04/2021 Page 2 of 2




       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.    Plaintiff First Southwestern Financial LLC’s Motion to Remand, [ECF No. 7], is

             GRANTED.

       2.    The above-styled case is REMANDED to Eleventh Judicial Circuit in and for

             Miami-Dade County, Florida.

       3.    Any pending motions are DENIED as moot.

       4.    This case is CLOSED.

       DONE AND ORDERED in Chambers in Miami, Florida, this 4th day of March, 2021.




                                           ________________________________
                                           DARRIN P. GAYLES
                                           UNITED STATES DISTRICT JUDGE




                                             2
